PER CURIAM.
Reversed and remanded for further proceedings.
At the hearing on the discovery motions urged in each of these cases, the trial judge granted the defendant’s motion to discover the names, addresses and telephone numbers of state witnesses, with the precautionary order that the information be used solely for the purpose of preparing a defense. The trial judge relied upon this Court’s decision in State v. Walters, 408 So.2d 1337 (La.1982).
In the cases before us there was no determination that there exist peculiar and distinctive reasons why fundamental fairness dictates discovery. Nor does the record reflect any such showing by the defendant. Therefore we reverse the ruling of the trial judge and return the cases to the district court for re-trial of the discovery motions.
MARCUS, J., concurs and assigns reasons.
BLANCHE, J., concurs and assigns reasons.
WATSON, J., concurs, and notes that Walters should be very narrowly construed being a unique situation.